DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 11: It appears the subject matter of the claim appears to already be recited in claim 4.  It’s unclear if the limitation “a first footing” is referencing the previously recited first footing of claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2003/0146365 A1).
With regard to claim 13: Miller et al. disclose an edge protection system support foot for an edge protection system for use with concrete flooring, the edge protection system support foot comprising: 
an engagement formation (52) configured to be in an unlocked orientation that enables insertion of the engagement formation between a first pair of opposed rails (35 and 36) of a first part (10) of the edge protection system, wherein the first part (10) is couplable to an edge portion of a first concrete flooring panel, and configured to be in a rotated locked orientation such that the engagement formation (52) is locked by the opposed rails against lateral withdrawal from the first part, wherein the engagement formation (52) includes a support plate having diagonally opposed truncated corners (figs. 5-6 and 9; par. 0062); and 3Response to Non-Final Office Action Application No. 16/753,222 
a first footing (11) attachable to the first engagement formation (52).  
With regard to claim 14: The engagement formation (52) of Miller et al. is unlockable from the first pair of opposed rails (35 and 36) by rotation of the engagement formation about a lateral axis from the locked orientation to the unlocked orientation (fig. 5).  
With regard to claim 18: Miller et al discloses an edge protection system for use with concrete flooring, the edge protection system comprising:
a first part (10, left form of fig. 11) couplable to an edge portion of a first concrete flooring panel, the first part (10, left form of fig. 11) including a first pair of opposed longitudinal rails (35 and 36); 
a second part (10, right form of fig. 11) couplable to an opposed edge portion of an adjacent second concrete flooring panel ; and 
a first support foot (11 and 52) including a first engagement formation (52) configured to be in an unlocked orientation that enables insertion of the first engagement formation (52) between the first pair of opposed rails (35 and 36), and configured to be in a rotated locked orientation such that the first engagement formation (52) is locked by the first pair of opposed rails (35 and 36) against lateral withdrawal from the first part (10, left form of fig. 11), wherein the first engagement formation (52) includes a support plate having diagonally opposed truncated corners (fig. 6; par. 0062).  
With regard to claim 19: Miller et al. discloses an edge protection system support foot (11 and 52) for an edge protection system for use with concrete flooring, the edge protection system support foot (11 and 52) comprising: 
an engagement formation (52) configured to be in an unlocked orientation that enables insertion of the engagement formation between a first pair of opposed rails (35 and 36) of a first part (10, left form) of the edge protection system, wherein the first part (10, left form) is couplable to an edge portion of a first concrete flooring panel, and configured to be in a rotated locked orientation such that the engagement formation (52) is locked by the opposed rails (35 and 36) against lateral withdrawal from the first part (10, left form), wherein the engagement formation (52) includes a trapezoid (parallelogram with truncated corners) support plate (figs. 5-6 and 9; par. 0062); and 
a first footing  (11) attachable to the first engagement formation (52) (figs. 5-9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-10, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2003/0146365 A1) in view of Butler (5,830,378).
With regard to claims 4 and 11: Miller et al. discloses an edge protection system (figs. 5, 9 and 11) capable of use with concrete flooring, the edge protection system (figs. 5, 9 and 11) comprising: 
a first part (10, left form of fig. 11) couplable to an edge portion of a first concrete flooring panel, the first part (10, left form) including a first pair of opposed longitudinal rails (35 and 36) (figs. 1 and 5); 
a second part (10, right form of fig. 11) couplable to an opposed edge portion of an adjacent second concrete flooring panel (fig. 5); and 
a first support foot (11 and 52) including a first engagement formation (52) configured to be in an unlocked orientation that enables insertion of the first engagement formation between the first pair of opposed rails (35 and 36), and configured to be in a rotated locked orientation such that the first engagement formation is locked by the first pair of opposed rails (35 and 36) against lateral withdrawal from the first part (par. 0062).
Miller et al. does not disclose that the first support foot includes a first footing threadedly couplable to the first engagement formation to enable adjustment of a height of the first footing relative to the first engagement formation.  
However, Butler discloses an edge protection system (12) comprising a part couplable to a concrete floor panel (figs. 1-4); and  a support foot (16, 18 and 26) includes a first footing (16 and 18) threadedly couplable to a first engagement formation (26) to enable adjustment of a height of the first footing (16 and 18) relative to the first engagement formation (26) (figs. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first support foot of Miller et al. to be threadedly couplable to the first engagement formation such as taught by Butler in order provide means of selective adjustment of the edge protection system for a desired position.  As modified, the first footing allows for adjustment of a height of the first footing relative to the first engagement formation.  
With regard to claim 5: Miller et al. discloses that the second part (10, right form) includes a second pair of opposed longitudinal rails (35 and 36), and which includes a second support foot (11 and 52) including a second engagement formation (52) configured to be in an unlocked orientation that enables insertion of the second engagement formation between the second pair of opposed rails (25 and 36) (fig. 5), and configured to be in a rotated locked orientation such that the second engagement formation is locked by the second pair of opposed rails (35 and 36 against lateral withdrawal from the second part (figs. 5, 9 and 11; par. 0062).  
With regard to claim 6: The first engagement formation (52) of Miller et al. is unlockable from the first pair of opposed rails (35 and 36) by rotation of the first engagement formation about a first lateral axis from the locked orientation to 2Response to Non-Final Office ActionApplication No. 16/753,222 the unlocked orientation (fig. 5).  
With regard to claim 7: The second engagement formation (52) of Miller et al. is unlockable from the second pair of opposed rails (35 and 36) by rotation of the second engagement formation about a second lateral axis from the locked orientation to the unlocked orientation (fig. 5).  
With regard to claim 8: Miller et al. discloses that the first engagement formation (52) includes a support plate having diagonally opposed truncated corners (figs. 5-6).  
With regard to claim 9: Miller et al. discloses the first engagement formation includes a trapezoid support plate (quadrilateral with truncated corners) (figs. 5-6).  
With regard to claim 10: Miller et al. discloses the first engagement formation includes a trapezoid support plate (quadrilateral with truncated corners) (figs. 5-6).  
With regard to claim 17: Miller et al. discloses that the first footing is threadedly couplable to the engagement formation.  
However, Butler discloses an edge protection system (12) comprising a part couplable to a concrete floor panel (figs. 1-4); and  a support foot (16, 18 and 26) includes a first footing (16 and 18) threadedly couplable to a first engagement formation (26) to enable adjustment of a height of the first footing (16 and 18) relative to the first engagement formation (26) (figs. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first support foot of Miller et al. to be threadedly couplable to the first engagement formation such as taught by Butler in order provide means of selective adjustment of the edge protection system for a desired position.  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633